Citation Nr: 0530747	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  00-11 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia 
involving the lower extremities, right shoulder, and 
bilateral ankles.

2.  Entitlement to service connection for a left shoulder 
disorder, including fibromyalgia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active military service from January 1954 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
RO which denied service connection for a left shoulder 
disability, including fibromyalgia; and for fibromyalgia 
involving the lower extremities, right shoulder, and 
bilateral ankles.  The veteran appealed, and in December 
2004, the Board remanded the claims for additional 
development.  

In its December 2004 Remand, the Board noted that in his May 
2000 VA Form 9, the veteran appears to raise a claim for a 
total disability rating based on individual unemployability 
(TDIU).  The Board further noted that this issue had not been 
developed or adjudicated for appellate review, and it was 
referred to the RO for appropriate action.  It appears that 
this issue remains unadjudicated by the RO, and it is again 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran does not have fibromyalgia involving the 
lower extremities, right shoulder, and bilateral ankles as 
the result of disease or injury that was present during his 
active military service, or as a result of a service-
connected condition.

2.  The veteran does not have a left shoulder disorder, 
including fibromyalgia as the result of disease or injury 
that was present during his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have fibromyalgia involving the 
lower extremities, right shoulder, and/or bilateral ankles, 
as the result of disease or injury that was incurred during 
his active military service, or as a result of a service-
connected condition; nor may arthritis of the ankles, or 
right shoulder, be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005).
  
2.  The veteran does not have a left shoulder disorder, 
including fibromyalgia, as the result of disease or injury 
that was incurred during his active military service; nor may 
arthritis of the left shoulder be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
fibromyalgia involving the lower extremities, right shoulder, 
and bilateral ankles, and a left shoulder disorder, including 
fibromyalgia, with the claim for fibromyalgia involving the 
lower extremities, right shoulder, and bilateral ankles, to 
include as secondary to service-connected arthritis of the 
low back (there is no competent evidence to implicate a claim 
for service connection for a left shoulder disorder, 
including fibromyalgia, on the basis of secondary service 
connection).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted on the basis of a post-service initial diagnosis 
of a disease, when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection is currently in effect for low back strain 
with degenerative arthritis and degenerative disc disease of 
the thoracolumbar spine, evaluated as 50 percent disabling, 
as well as bilateral knee conditions, each of which receive a 
separate 10 percent evaluation.  Therefore, to the extent 
that the veteran has presented a claim for fibromyalgia 
involving "the lower extremities," this term is not 
intended to include the veteran's knees.  See 38 C.F.R. 
§ 4.14 (2005).  

The veteran's service medical records show that in July 1956, 
he was treated for a left shoulder sprain after he was 
involved in a motor vehicle accident.  An X-ray did not show 
any abnormalities.  The veteran's separation examination 
report, dated in October 1973, shows that his upper and lower 
extremities, his feet, and his "spine [and] other 
musculoskeletal system," were all clinically evaluated as 
normal.  In an accompanying "report of medical history," he 
denied having had "arthritis, rheumatism, or arthritis," 
"bone, joint or other deformity," lameness, a "painful or 
'trick' shoulder or elbow," foot trouble, or neuritis.

As for the post-service medical evidence, it consists of VA 
outpatient treatment and examination reports, dated between 
1974 and 2005.  This evidence includes an April 1974 VA 
examination report which notes that the veteran complained of 
swelling and burning pain in the lower parts of both legs.  
There was no relevant diagnosis.  

A November 1976 VA progress note is somewhat difficult to 
read, but appears to show complaints of left leg symptoms 
that included pain, and that on examination there was 
"questionable weakness" in the left foot.  There was no 
relevant diagnosis.  

A February 1977 report from a private physician, Steven K. 
Crouse, M.D., contains an impression noting mild low back 
pain with a severe amount of difficulties in the left leg.  

A February 1977 VA examination report shows that the veteran 
complained of weakness in his lower extremities since 
service.  The impressions included left anterior tibial pain, 
rule out chronic anterior tibial compartment syndrome.  An 
accompanying electromyelography report notes very mild 
denervation of the left leg and foot, consistent with a mild 
peripheral neuropathy.  

VA progress notes, dated between June and September of 1979, 
show complaints of bilateral shoulder pain.  The assessments 
were bursitis, both shoulders.  The September 1979 report 
notes that X-rays revealed degenerative changes at the AC 
(acromioclavicular) joint and humeral head.  The impression 
was probable degenerative joint disease of the right 
shoulder.  

An April 1981 VA examination report contains diagnoses that 
included "arthritis, multiple joints not found."  An 
accompanying X-ray report for the shoulders notes no evidence 
of fracture, dislocation, acromioclavicular separation, or 
soft tissue calcification.  

An April 1991 VA progress note shows complaints of left 
buttock pain.  The diagnoses included low back disorders and 
left sciatica.  A September 1995 VA progress note shows 
complaints of shoulder pain.  There was no relevant 
diagnosis.  A December 1995 VA progress note shows complaints 
of foot pain.  There was no relevant diagnosis.  VA progress 
notes, dated between 1998 and 1999, and in 2002, show 
complaints of right hip pain, shoulder pain, and pain "all 
over his body," and note fibromyalgia and osteoarthritis.  A 
VA X-ray report for the right hip, dated in September 1999, 
contains an impression noting "no evidence of fracture or 
dislocation" and minimal hypertrophic changes.  A VA X-ray 
report for the shoulders, dated in March 2000, contains an 
impression noting that there was no evidence of bony 
abnormalities.  A VA X-ray report for the shoulders, dated in 
September 2001, contains an impression noting that the 
shoulders were normal, but that the radiographic technique 
was not satisfactory and they should be repeated. 

A November 2002 VA examination report contains assessments 
that included fibromyalgia syndrome, and bilateral shoulder 
arthropathy.  A number of VA progress notes, dated between 
2003 and 2004, show treatment for complaints that include the 
shoulders, with notations of osteoarthritis and fibromyalgia.  

A VA examination report, dated in January 2005, notes that X-
rays revealed mild to moderate degenerative changes at the 
bilateral AC joints, as well as bilateral glenohumeral joint 
degenerative changes consistent with arthritis, that were 
symmetrical in nature.  The final diagnosis noted muscular 
pain consistent with borderline fibromyalgia in the ankles, 
and shoulders, and that there were small calcaneal spurs 
bilaterally.  


A. Fibromyalgia - Lower Extremities, Right Shoulder, 
Bilateral Ankles

The Board finds that the claim must be denied.  To the extent 
that the veteran has presented a claim for a "bilateral 
lower extremity condition" (i.e., a disorder of the lower 
extremities other than the ankles, knees, or hips), it is 
unclear what disorder the veteran intended to claim.  Under 
38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed.Cir. 1998).  

In this case, a February 1977 VA examination report contained 
impressions noting left anterior tibial pain, rule out 
chronic anterior tibial compartment syndrome.  An 
accompanying electromyelography report noted very mild 
denervation of the left leg and foot, consistent with a mild 
peripheral neuropathy.  However, these reports are over 26 
years old, and these findings were never confirmed.  In 
summary, there is no current, competent evidence to show that 
he has a bilateral lower extremity condition other than 
disorders of the ankles, knees, or hips.  With regard to all 
other claimed joints, the veteran's service medical records 
do not show treatment for any of the claimed joints.  

In addition, the earliest post-service evidence of an ankle, 
hip, or right shoulder disorder is found in the June 1979 VA 
progress notes, which contain an assessment of bursitis, both 
shoulders.  This is approximately five years after separation 
from service.  This period without treatment is evidence that 
there has not been a continuity of symptomatology, and weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Furthermore, as there is no evidence of arthritis in any 
claimed joint that was manifest to a compensable degree 
within one year of separation from service, service 
connection for arthritis on a presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

Finally, there is no competent evidence of a nexus between a 
current ankle, hip, or right shoulder disorder and the 
veteran's service, or a service-connected condition.  See 
38 C.F.R. § 3.310.  In this regard, the only competent 
opinion of record is found in the January 2005 VA examination 
report, and that opinion does not support the veteran's 
claim.  Specifically, the examiner determined that the 
veteran's calcaneal spurs were not related to trauma, and 
that the veteran's fibromyalgia is not directly related to 
any prior injury or to his current arthritic conditions, and 
that it "must be considered a separate condition for rating 
purposes, not noted while on active duty."  The Board 
therefore finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  See 38 
C.F.R. § 3.303.


B.  Left Shoulder

The Board finds that the claim must be denied.  The veteran's 
service medical records show that in July 1956, he was 
treated for a left shoulder sprain after he was involved in a 
motor vehicle accident.  An X-ray did not show any 
abnormalities.  This was apparently an acute injury, as 
evidenced by his lack of treatment during the remaining 17 
years of service, the fact that his October 1973 separation 
examination report shows that his upper extremities were 
clinically evaluated as normal, and the fact that in an 
accompanying "report of medical history," he denied having 
had a "painful or 'trick' shoulder or elbow."  

In addition, the earliest post-service evidence of a left 
shoulder disorder is found in the June 1979 VA progress 
notes, which contain an assessment of bursitis, both 
shoulders.  This is approximately five years after separation 
from service.  This period without treatment is evidence that 
there has not been a continuity of symptomatology, and weighs 
against the claim.  Maxson.  

Furthermore, as there is no evidence of arthritis of the left 
shoulder that was manifest to a compensable degree within one 
year of separation from service, service connection for left 
shoulder arthritis on a presumptive basis is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309.  

Finally, there is no competent evidence of a nexus between a 
current left shoulder disorder and the veteran's service.  In 
this regard, the only competent opinion of record is found in 
the January 2005 VA examination report, and that opinion does 
not support the veteran's claim.  Specifically, the examiner 
determined that the veteran's fibromyalgia is not directly 
related to any prior injury or his current arthritic 
conditions, and that it "must be considered a separate 
condition for rating purposes, not noted while on active 
duty."   The Board therefore finds that the preponderance of 
the evidence is against the claim, and that the claim must be 
denied.  See 38 C.F.R. § 3.303.


C.  Conclusion

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has the claimed 
disorders that should be service connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed conditions 
and his service, or a service-connected condition.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims for service connection must 
be denied.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a notice letter in 
December 2004 (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claims.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the appellant to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138) 
for all evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the October 2002 and June 2003 SSOCs.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded a VA examination, and etiological opinions have been 
obtained.  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for fibromyalgia involving the lower 
extremities, right shoulder, and bilateral ankles, is denied.

Service connection for a left shoulder disorder, including 
fibromyalgia, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


